Citation Nr: 1637916	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-28 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for left arm radiculopathy, evaluated as 
20 percent disabling prior to December 14, 2011.  

2.  Entitlement to an increased rating for left arm radiculopathy, evaluated as 
30 percent disabling from December 14, 2011.

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) from August 20, 2008 to November 30, 2010.  

4.  Entitlement to TDIU prior to August 20, 2008. 


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to October 1985, from November 1990 to May 1991, and from October 1991 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Detroit, Michigan, regional office (RO) of the Department of Veterans Affairs (VA).  It was previously before the Board in January 2016, when it was remanded to schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The hearing was scheduled but the Veteran failed to report, and the appeal has been returned to the Board for adjudication.  

During the course of this appeal, the evaluation for the Veteran's left arm disability was increased from 20 percent to 30 percent in a March 2013 rating decision, effective from December 14, 2011.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, his claim remains on appeal.  For the sake of convenience it has been characterized as two separate issues. 

The Board notes that it has assumed jurisdiction of the claim for entitlement to TDIU prior to December 1, 2010, because such claim has been raised by the record and is now part and parcel of the increased rating issue.  See Rice v. Shinseki, 
22 Vet. App. 447, 453 (2009).

The issue of entitlement to TDIU prior to August 20, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 14, 2011, the Veteran had no more than mild incomplete paralysis of the upper radicular nerve group of the left arm.  

2.  From December 14, 2011, the Veteran had no more than moderate incomplete paralysis of the upper radicular nerve group of the left arm.  

3.  As of August 20, 2008, the Veteran's service connected disabilities included post-traumatic stress disorder (PTSD), evaluated as 30 percent disabling; degenerative disc disease of the spine with lumbosacral strain, evaluated as 20 percent disabling; left arm radiculopathy, evaluated as 20 percent disabling; degenerative disc disease with cervical spondylosis with herniated discs, evaluated as 20 percent disabling; bursitis of the left knee, evaluated as 10 percent disabling; and headaches, evaluated as 10 percent disabling.  The combined orthopedic evaluations were 40 percent, and the overall combined evaluation was 70 percent.  

4.  Medical opinions dating from June 2006 through the end of 2007 show that the Veteran was unable to obtain or maintain gainful employment due to service connected disabilities, and there is no evidence of improvement prior to August 20, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for left arm radiculopathy prior to December 14, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.124a, Code 8510 (2015).

2.  The criteria for a rating in excess of 30 percent for left arm radiculopathy from December 14, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.124a, Code 8510 (2015). 

3.  The criteria for a total rating based on individual unemployability due to service-connected disabilities are met as of August 20, 2008.  38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.25 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Veteran was provided with complete VCAA notification in a December 2007 letter.  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded two VA examinations of his left arm radiculopathy, with the most recent examination being conducted in April 2012.  These examinations address all rating criteria.  The Board recognizes the argument of the Veteran's representative that these examinations are stale; however, the age of an examination does not by itself render the examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  In the absence of any statement by the Veteran or medical evidence to suggest that his symptoms have worsened since April 2012, there is no basis for a new examination.  

The Veteran's VA treatment records have also been obtained, as have his private medical records.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.


Increased Rating

The Veteran contends that his left arm radiculopathy has increased in severity.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for left arm radiculopathy was initially granted in a May 2001 rating decision, which assigned a 20 percent evaluation.  This evaluation remained in effect until the 30 percent rating was assigned by the March 2013 rating decision (effective December 14, 2011) during the course of the current appeal.  

The Veteran's left arm disability is evaluated under the rating criteria for paralysis of the upper radicular nerve group.  Complete paralysis of the upper radicular group is defined as all shoulder and elbow movements lost or severely affected, and hand and wrist movements are not affected.  A 70 percent evaluation is assigned for complete paralysis of the major limb and a 60 percent evaluation is assigned for complete paralysis of the minor limb.  Severe incomplete paralysis warrants a 
50 percent rating for the major limb and a 40 percent rating for the minor limb.  Moderate incomplete paralysis merits a 40 percent rating for the major limb and a 30 percent rating for the minor limb.  Mild incomplete paralysis is evaluated as 
20 percent disabling for either limb.  38 C.F.R. § 4.124a, Code 8510.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The evidence includes October 2006 private treatment records that show nerve conduction tests resulted in a diagnosis of bilateral C5-6 radiculopathy.  The right upper extremity had 5/5 motor strength while the left upper extremity had 4/5.  The sensory examination was within normal limits.  

An October 2006 VA examination of the spine states that the Veteran had a painful neck but with no radiation.  He did have some complaint about his left arm with tingling of the hand and a weak grip strength.  Pain produced limitation of motion of the shoulder.  The diagnosis was cervical spondylosis with limited motion with a history of radiculopathy of the left upper limb, but no current evidence of radiculopathy and no neurological deficiency that could be elicited.  

An October 2006 private examination states that the Veteran complained of neck pain and radiating pain to the left upper extremity.  

Additional private treatment records show that the Veteran was seen on a near monthly basis throughout 2007 for treatment of neck, back, and knee pain.  He had restricted motion of the left shoulder and decreased grip strength to both hands.  

The Veteran underwent a VA examination of the peripheral nerves in January 2008.  He was right handed.  The Veteran reported that for the last five to six months he had been having pain starting at the bottom of the left neck and going down the back of the elbow to the fingers.  He also experienced tingling for a couple of hours every other day.  The pain was sharp and occurred once or twice every day, especially if he straightened his elbow.  The Veteran had decreased grip strength.  On examination, reflexes were 2+ at the wrists and elbows.  Motor strength of the left upper extremity was 4/5, and there was decreased sensation to vibration.  However, a nerve conduction study and electromyography (EMG) were both normal.  The diagnosis was mild peripheral neuropathy of the left upper extremity clinically without evidence on EMG for radiculopathy or focal neuropathy.  

The Veteran had an additional VA examination of the cervical spine and peripheral nerves in April 2012.  The examination was positive for radicular pain, which was characterized as moderate intermittent pain of the left upper extremity, as well as moderate paresthesias of the left upper extremity.  The Veteran reported intermittent pain in the neck radiating to the left shoulder and left arm with associated tingling of the left hand and fingers intermittently.  The nerve roots involved were the upper radicular group, and the examiner opined that the severity of the radiculopathy was moderate.  Muscle strength was 5/5 in the elbow, wrist, and grip, and reflexes were 2+.  Sensory testing was normal for light touch.  

The Board finds that the evidence does not support entitlement to a rating higher than 20 percent for the Veteran's radiculopathy of the left arm for the period prior to December 14, 2011.  Records from 2006 show the Veteran's reports of left arm pain but there were no objective findings of radiculopathy on examination.  He did have restricted motion of the left shoulder and decreased grip strength in 2007.  The Veteran reported similar symptoms at the January 2008 VA examination, but the EMG was normal, and the examiner opined that the Veteran had mild radiculopathy.  This examination states that the Veteran is right handed.  In light of this evidence, the Board finds that mild incomplete paralysis of the minor arm is the most accurate depiction of the Veteran's disability picture.  As such, the Board finds that continuation of the 20 percent rating is appropriate and a higher rating, prior to December 14, 2011 is not warranted.  38 C.F.R. § 4.124a, Code 8510.  

The Board further finds that entitlement to a rating in excess of 30 percent for the period beginning December 14, 2011 is also not supported.  The only medical evidence for this period is the April 2012 VA examination, at which the Veteran reported left arm pain several times a day with intermittent tingling.  However, muscle strength was 5/5, reflexes were 2+, and sensory testing was normal for light touch.  The examiner opined that the severity of the Veteran's radiculopathy was moderate, and the Board is unable to identify any evidence that would support a finding that the radiculopathy was greater than moderate.  Based on the intermittent tingling, full muscle strength, and normal sensory testing (to light touch), the Board finds that the Veteran's disability picture is more nearly approximated by moderate incomplete paralysis and he is entitled to the 30 percent rating currently in effect.  Without deficiencies in strength and sensory testing, the Board finds that the next-higher rating, severe incomplete paralysis, is not merited.  38 C.F.R. § 4.124a, Code 8510.  


Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his radiculopathy of the left arm.  These symptoms include reports of pain and tingling, as well as reduced muscle strength due to partial paralysis, all of which are contemplated by the general rating criteria for neurologic disorders.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to this service connected disability acting alone, and he has not been hospitalized for his left arm radiculopathy.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


TDIU

The Board recognizes that a claim for an increased rating may encompass a claim for TDIU if raised by the Veteran or the record.  In this case, TDIU was granted from December 1, 2010 to December 14, 2011, and a 100 percent combined rating has been in effect from December 14, 2011.  However, the Veteran's claim was submitted in July 2007, and evidence pertaining to unemployability was received prior to December 1, 2010.  Therefore, the Board must determine whether or not the Veteran was entitled to TDIU prior to that date.  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

As of August 20, 2008, the Veteran's service connected disabilities included PTSD, evaluated as 30 percent disabling; degenerative disc disease of the spine with lumbosacral strain, evaluated as 20 percent disabling; left arm radiculopathy, evaluated as 20 percent disabling; degenerative disc disease with cervical spondylosis with herniated discs, evaluated as 20 percent disabling; bursitis of the left knee, evaluated as 10 percent disabling; and headaches, evaluated as 10 percent disabling.  The combined evaluation was 70 percent.  Although he did not have a single disability ratable as at least 40 percent disabling for this period, disabilities affecting a single body system such as the orthopedic system may be considered together for the purposes of determining whether or not there is a 40 percent disabling.  When the Veteran's evaluations for his orthopedic disabilities (the lumbosacral spine, cervical spine, and left knee) are combined, they equate to 
40 percent.  Thus, the scheduler criteria are met as of August 20, 2008.  38 C.F.R. §§ 4.16(a), 4.25.  

The remaining question concerns whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  The fact that a veteran was unemployed or had difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Rather, the evidence must show that he was incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363.  Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see Van Hoose, 4 Vet. App. at 363. 

Private treatment records dating from June 2006 show that the Veteran had been aboard a train that had suddenly stopped, which caused him to fall onto a seat and then the floor.  He now had cervical sprain/strain, lumbar sprain/strain, a left shoulder contusion, and contusion of both knees.  The Veteran reported that since the accident, he was unable to initiate or complete most of his daily duties, including walking, lifting, and prolonged standing or sitting.  Every activity that included twisting, bending forward, or lifting heavy objects increased his symptoms and was strictly limited.  The Veteran was to undergo physical therapy five times a week. The potential for rehabilitation was considered good.  These records further show that the Veteran continued to receive physical therapy on at least a weekly basis through at least March 2007.  

August 2006 and September 2006 statements from the Veteran's private doctor say that he is unable to work.  A November 2006 statement reports that the Veteran was disabled from the duties of his employment, housework, and caring for his personal needs.  He required attendant care for 40 hours a week.  This period of disability was expected to last from May 2006 to December 2006.  

In an October 2006 letter from another private examiner, the Veteran was noted to have been involved in a May 2006 train wreck in which he was standing at the time of the collision and then thrown against a window.  He complained of headaches, neck pain with radiation to the left upper extremity, low back pain, and knee pain since the accident.  He had previously worked as a cook but had not worked since the accident.  

An October 2006 VA examination of the peripheral nerves states that the Veteran's neck disability limited his activities of daily living and affected his work.  A history of an injury in service was noted, as well as the second injury in the 2006 train accident.  Since that time he had been taking medications and attending physical therapy with only temporary relief.  

Private treatment records dated January 2007, February 2007, March 2007, April 2007, May 2007, June 2007, July 2007, August 2007, October 2007, and November 2007 show that the Veteran was seen for continued complaints of pain to his neck, low back, and left knee.  On each occasion, his doctor opined that the Veteran should continue his no work status, and that he should continue physical therapy.  He was able to help with household chores but not on an eight hours a day, five days a week basis.  

Lay statements received in February 2008 report that the Veteran was unable to work due to neck, arm, and back pain, and further report that he was experiencing depression as a result.  

VA examinations conducted in September 2010 and October 2010 note that the Veteran continued to be unemployed.  

Based on these reports, the Board concludes that the evidence supports a finding that the Veteran was unable to obtain or maintain gainful employment due to his service connected disabilities at the time that he first met the scheduler criteria for TDIU on August 20, 2008.  It appears that his service connected lumbar spine disability, cervical spine disability, and left knee disability were exacerbated in the May 2006 accident, which medical opinion indicates then rendered him unemployable.  There is no opinion or other evidence showing that the Veteran has experienced improvement to the extent that he was able to return to work, and as noted he has been in receipt of TDIU followed by a 100 percent combined rating since December 1, 2010.  As the Veteran's unemployability existed as of August 20, 2008, he is entitled to TDIU as of that date.  


ORDER

Entitlement to an increased rating for left arm radiculopathy, evaluated as 
20 percent disabling prior to December 14, 2011 is denied. 

Entitlement to an increased rating for left arm radiculopathy, evaluated as 
30 percent disabling from December 14, 2011 is denied. 

Entitlement to a total rating based on individual unemployability due to service connected disabilities from August 20, 2008 to November 30, 2010 is granted.



REMAND

Prior to August 20, 2008, the Veteran's service connected disabilities included degenerative disc disease of the spine with lumbosacral strain, evaluated as 
20 percent disabling; left arm radiculopathy, evaluated as 20 percent disabling; degenerative disc disease with cervical spondylosis with herniated discs, evaluated as 20 percent disabling; bursitis of the left knee, evaluated as 10 percent disabling; and headaches, evaluated as 10 percent disabling.  The combined evaluation was 
60 percent.  As the Veteran did not have a combined rating of at least 70 percent, he did not meet the scheduler criteria during this period. 

However, as noted above, medical opinions dated prior to August 20, 2008 repeatedly state that the Veteran was unable to be employed due to neck, low back, and left knee pain, which are all service connected disabilities.  

TDIU may still be assigned to a veteran who fails to meet the percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).  In such cases, the Board is unable to award TDIU in the first instance.  See Bowling v. Principi, 10Vet. App. 1, 10 (2001) (holding that the Board "has no power" to award TDIU under § 4.16(b) in the first instance).  Instead, rating boards are to submit these cases to the Director, Compensation Service, for extra-schedular consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claim for entitlement to a total rating based on individual unemployability due to service connected disabilities prior to August 20, 2008 to the Director, Compensation Service, for extraschedular consideration under § 4.16(b).  A copy of his/her report should be placed in the claims file. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


